Citation Nr: 0003431	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-42 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disability, classified as schizophrenia, paranoid type, 
currently assigned a 50 percent evaluation.  

2.  Entitlement to an increased (compensable) rating for 
contraction of the left little finger secondary to scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from October 1972 to February 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and September 1995 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which respectively confirmed a 50 percent evaluation for a 
psychiatric disability, classified as schizophrenia, paranoid 
type, and a noncompensable rating for contraction of the left 
little finger secondary to scarring.  

An RO hearing was held in February 1995 and a "Travel 
Board" hearing was held before the undersigned Board member 
in October 1999.  Transcripts of the hearings are on file.


REMAND

The appellant contends, in essence, that his service-
connected psychiatric and left little finger disabilities 
have worsened or are of such severity as to warrant higher 
ratings.  Initially, the Board finds that appellant's claims 
for increased ratings for said disabilities are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), in 
that the claims are plausible.  See also Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  

The evidentiary record reveals that appellant was last 
afforded VA psychiatric and orthopedic examinations in 
January 1995, more than five years ago.  During an October 
1999 "Travel Board" hearing, appellant testified, at T.2-3, 
5, that he was currently receiving psychiatric treatment at a 
VA outpatient clinic in Mobile, [Alabama].  The evidentiary 
record does not currently include any relevant clinical 
reports since January 1995, and it is unclear whether the RO 
has attempted to obtain such records.  Since from a medical 
evidentiary standpoint, there is no medical evidence of 
record to indicate the nature and current severity of 
appellant's service-connected psychiatric and left little 
finger disabilities in recent years, appropriate 
examinations, such as psychiatric, psychologic, and 
orthopedic, and a social and industrial survey should be 
arranged by the RO in order to properly rate said 
disabilities; and any available, recent, relevant treatment 
reports should be obtained.  Additionally, since the 
evidentiary record indicates that appellant has in the past 
been diagnosed with a personality disorder and alcohol and 
polydrug abuse (See, e.g., January 1979 and December 1993 VA 
hospitalizations reports), the psychiatrist, psychologist, 
and social worker should attempt to differentiate which 
symptoms are attributable to the service-connected 
psychiatric disability versus any other psychiatric 
condition, to the extent reasonably feasible.  

The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(1996-1999).  From a procedural standpoint, the December 1994 
and October 1995 Statements of the Case and an April 1995 
Supplemental Statement of the Case were issued prior to that 
amended regulation date; and appellant has not been 
subsequently furnished a more recent Statement containing the 
new criteria for rating mental disorders.  Appellant should 
be provided a Supplemental Statement of the Case containing 
the newly amended regulations for rating mental disorders.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request the names and addresses of 
physicians and/or medical facilities 
which have provided him any recent, 
relevant treatment for his psychiatric 
and left little finger disabilities.  All 
available, relevant medical reports (not 
currently of record) should be obtained 
from these physicians and/or medical 
facilities, including, but not limited 
to, a VA outpatient clinic in Mobile, 
Alabama.  These records should be 
associated with the claims folder.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1999).  

2.  With respect to the issue of an 
increased rating in excess of 50 percent 
for a psychiatric disability, classified 
as schizophrenia, the RO should arrange 
VA psychiatric and psychological 
examinations to determine the nature, 
severity, and etiology of any psychiatric 
disorder that may be presently 
manifested.  Any personality disorder 
that is present should also be 
identified.  A social and industrial 
survey should also be accomplished.  The 
entire claims folder should be reviewed 
by the examiners prior to the 
examinations and social and industrial 
survey.  The psychiatrist, psychologist, 
and social worker should specify in 
detail:  (a) which symptoms are 
reasonably attributable to the service-
connected acquired psychiatric disorder 
versus personality disorder, alcohol 
dependency/substance abuse disorder, or 
any other psychiatric disability that may 
be present; and (b) the degree to which 
each such disorder impacts upon social 
and industrial adaptability (it should be 
pointed out that disabilities for which 
service connection are not in effect may 
not be considered for rating the severity 
of a veteran's service-connected 
disability).  

The psychiatrist, psychologist, and 
social worker are requested to specify 
the nature, content, intensity, and 
frequency of appellant's service-
connected psychiatric symptoms; any 
cognitive impairment resulting therefrom; 
and the degree to which such psychiatric 
symptoms impact upon social and 
industrial adaptability.  The psychiatric 
examination report should assign him a 
score on the Global Assessment of 
Functioning Scale (GAF Scale) for the 
service-connected psychiatric disability, 
and explain what the assigned score 
represents.  The degree of functional 
impairment or interference with 
employability, if any, by the service-
connected acquired psychiatric disorder 
should be described in detail.  

3.  With respect to the issue of a 
compensable rating for contraction of the 
left little finger secondary to scarring, 
the RO should arrange appropriate VA 
examination(s), such as an orthopedic 
examination, to determine the current 
nature and severity of appellant's 
service-connected left little finger 
disability.  The entire claims folder 
should be reviewed by the examiner(s) 
prior to the examination(s).  All 
indicated tests and studies should be 
performed.  

The examiner(s) are requested to specify 
whether any painful motion of the left 
little finger is clinically elicited, and 
if so, the nature, location and intensity 
of the pain should be described in 
detail.  Any objective indications of 
such pain should be described.  The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service-
connected left little finger disability 
has upon the appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The degree of 
functional impairment or interference 
with employability, if any, by the 
service-connected left little finger 
disability should be described in detail.

4.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

5.  The RO should review any additional 
evidence and readjudicate the issues of 
increased ratings for the service-
connected psychiatric and left little 
finger disabilities, with consideration 
of applicable statutory and regulatory 
provisions.  The RO should consider 
applicable court precedents and statutory 
and regulatory provisions, including 
applicable sections of the old and newly 
amended regulations for rating mental 
disorders; and DeLuca and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  
Additionally, the RO should consider the 
applicability of 38 C.F.R. § 3.321(b) 
(1999), pertaining to extraschedular 
evaluation.

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


